Title: Instructions Respecting a Treaty of Amity and Commerce with the Netherlands, 29 December 1780
From: Huntington, Samuel,President of Congress
To: Adams, John


     
      Sir
      
       29 December 1780
      
     
     Instructions to the honble. John Adams
     You will herewith receive a commission authorising you to negotiate a treaty of Amity and Commerce with the United Provinces of the low countries.
     You will also receive a plan, in articles which you are to adopt in whole or without any essential alteration, being always cautious not to admit anything inconsistent with the treaties already concluded between these United States and France, and being particularly attentive to the ninth, tenth and seventeenth articles of our treaty of Amity and Commerce with France numbered as they were finally ratified.
     In settling regulations respecting contraband you will regard not only the enumeration made in our treaty with France, but conform to such regulations as shall be agreed Upon by the Congress of the northern powers concerning which we have expressed our Intentions by resolves passed the fifth day of October last and herewith transmitted.
     Done at Philadelphia this twenty ninth day of December in the year of our Lord one thousand seven hundred and Eighty and in the fifth year of our Independence by the Congress of the United States.
     
      Saml. Huntington President
      Attest Chas. Thomson Secy.
     
    